PER CURIAM.
Appellant challenges the sufficiency of the evidence for his conviction for unlawful possession of a controlled substance with intent to sell. We reverse.
The statement of the facts of the case as set forth by appellant in his brief and agreed to by the state fails to establish that appellant was in actual or constructive possession of the marijuana. Daudt v. State, 368 So.2d 52 (Fla.2d DCA, 1979).
REVERSED and REMANDED with directions to discharge the appellant.
McCORD, C. J., and BOOTH and SMITH, LARRY G., JJ., concur.